Title: Joseph Delaplaine to Thomas Jefferson, 29 March 1815
From: Delaplaine, Joseph
To: Jefferson, Thomas


          
            Dear sir,  Philada March 29th 1815
            I am compelled, from necessity, to resort to London for my re Portraits. Mr Edwin, on whom my principal reliance was placed, has been unabled for a long time, by an affection of the gout in his head, to execute any portraits for me.
            
            Our eminent portrait painter Mr Wood is engaged in making copies from original pictures of revolutionary characters, which, together with original portraits of living men, I shall soon send by a friend of mine about to visit London.
            I am sorry sir, we cannot prevail upon Mr Stuart to do his duty by yielding to your request in placing your portrait into my hands.
            The President’s picture
   *By Stuart
 is still in my hands, & is to be copied by Mr Wood next week. If I had Stuart’s origl picture of you I would also have that copied to be sent to London.
            
            My friend John Winthrop Esqr of Boston is now here. He is a connoiseur in the fine Arts & knows Mr Stuart well. Mr Winthrop says he will be happy to receive your order in his name, on Mr Stuart for the picture, which he considers, under existing circumstances, the best means to obtain it.
            I pledge to you my honor sir, that Mr Winthrop is a gentleman of the first standing in society, & of the first family in the New England States.
            Be pleased sir, to drop me a letter & enclose the order, which I will present to Mr Winthrop on its arrival.
            Hoping to hear from you soon,
             I remain with great respect Your obed. hume stJoseph Delaplaine
          
          
            P.S. When your picture arrives here, if Mr Edwin should be well enough to engrave it, I shall offer him a high price to do it. If he should not be however, I shall then have the copy taken & sent to London.
          
        